Citation Nr: 0726502	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-13 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Grave's Disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus.

4. Entitlement to an initial evaluation in excess of 10 
percent for right hip degenerative joint disease.

5.  Entitlement to an initial evaluation in excess of 20 
percent for low back pain with retrolisthesis at L5-S1.

6.  Whether there was clear and unmistakable error (CUE) in 
the November 30, 2001 rating decision that denied entitlement 
to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976, November 1976 to November 1980, and again from March 
1998 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veteran's Affairs, and a March 2004 rating decision of the 
New Orleans, Louisiana Regional Office.
 
The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for Grave's Disease, entitlement to  service 
connection for bilateral hearing loss, entitlement to service 
connection for tinnitus, entitlement to an initial evaluation 
in excess of 10 percent for right hip degenerative joint 
disease, and entitlement to an initial evaluation in excess 
of 20 percent for low back pain with retrolisthesis at L5-S1, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified if 
further action is required of him.


FINDINGS OF FACT

1.  In an unappealed determination dated November 30, 2001, 
the RO denied the veteran's claim for service connection for 
a bilateral hearing loss disability.   

2.  Evidence added to the record since the November 30, 2001 
RO determination, considered in conjunction with the record 
as a whole, is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and raises a 
reasonable possibility of substantiating the veteran's claim.

3. The RO's November 30, 2001 rating decision that denied 
service connection for pes planus was reasonably supported by 
evidence then of record and was consistent with VA laws and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  The RO's decision of November 30, 2001, that denied the 
veteran's claim of service connection for a bilateral hearing 
loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  

2.  New and material evidence has been received and the claim 
for service connection for a bilateral hearing loss 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The November 30, 2001 RO decision which denied 
entitlement to service connection for bilateral pes planus 
did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's claim to reopen a previously 
denied claim for entitlement to service connection for a 
bilateral hearing loss disability, a review of the claims 
file reveals that, in light of the Kent decision, the 
November 2003 AOJ VCAA notification letter sent to the 
veteran is insufficient.  Although the letter informed the 
veteran that new and material evidence could be submitted to 
reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
However, because the instant decision reopens the veteran's 
service connection claim, any deficiency with respect to 
notice regarding new and material evidence is moot and no 
harm or prejudice to the appellant has resulted.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the veteran's CUE claim, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.

Legal Criteria and Analysis

A.  New and Material Evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
bilateral hearing loss disability.  The record reflects that 
the RO, in a November 30, 2001 decision, denied the veteran's 
claim for service connection for a bilateral hearing loss 
disability, on the basis that the veteran had normal hearing 
on VA examination.  Without a diagnosis of the claimed 
condition, there could be no service connection.  See. 
Degmetich v. Brown, 104 F.3d 1328 (1997).  No appeal was 
taken from that determination.  As such, it is final.  38 
U.S.C.A. § 7105.

The evidence received since the final November 2001 RO 
decision includes a May 2003 VA audiological evaluation 
report in which it was reported that the veteran had puretone 
thresholds that ranged from 55 to 70 decibels in the right 
ear and 50 to 60 decibels in the left ear.  The examiner 
diagnosed him with right ear mild to severe sensorineural 
hearing loss across all frequencies and left ear mild to 
moderately-severe sensorineural hearing loss across 
frequencies.  This additional evidence, which relates to 
unestablished facts necessary to substantiate the claim, 
(whether the veteran has current hearing loss disability 
under 38 C.F.R. § 3.385), was not previously considered and 
is not cumulative or redundant.  Thus, the additional 
evidence, considered in conjunction with the record as a 
whole, raises a reasonable possibility of substantiating his 
claim.  Accordingly, the Board concludes that the evidence 
received subsequent to the November 2001 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for service connection for a low 
back disability, is reopened.

B.  CUE

The veteran's initial claim for service connection for pes 
planus was denied by the RO in a November 30, 2001 rating 
decision.  The veteran was informed of the determination, but 
did not appeal the decision.  As such, that determination is 
considered final, although it may be reversed if found to be 
based upon clear and unmistakable error.  38 U.S.C.A. § 7105.  

The veteran asserts that there was clear and unmistakable 
error in the November 30, 2001 rating decision that denied 
service connection for bilateral pes planus.  Legal authority 
provides that, where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.' It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error. . . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger. 

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.

The laws and regulations in effect at the time of the 
November 2001 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. 1111 (West 1991); 
38 C.F.R. 3.304(b) (2000).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(a) (2000).

The veteran and his representative contend that the RO 
committed CUE in the November 30, 2001 because the facts as 
they were known at the time were not before the adjudicator.  
According to the veteran's representative in an October 2003 
statement, the November 30, 2001 rating decision did not take 
into account the veteran's original July 1973 enlistment 
examination, which did not indicate that the veteran had pes 
planus.  Rather, the rating decision only referenced an 
October 1989 Reserves enlistment examination, which noted pes 
planus.

The Board, in reviewing the evidence, acknowledges that the 
RO, in its discussion of the veteran's claim in November 
2001, did not reference the veteran's original July 1973 
enlistment examination, which did not indicate that the 
veteran had bilateral pes planus.  However, the Board finds 
that such error is harmless, as the veteran has not presented 
a compelling case that the result would have been manifestly 
different had the RO incorporated such evidence into the 
November 2001 decision.  Fugo at 44.  

The Board notes that the fact that the July 1973 enlistment 
examination did not establish that the veteran had pes planus 
prior to his first period of service from August 1973 to 
August 1976, did not preclude the RO from finding that he had 
a pes planus disability that existed prior to any enlistments 
subsequent to 1989.  Indeed, a review of the veteran's 
service medical records reflect that it was not until the 
veteran's October 1989 Reserves enlistment examination, which 
was performed after both of the veteran's first and second 
periods of service, but prior to his third enlistment into 
service, that it was initially noted that the veteran had 
mild pes planus.  Thus, because the evidence demonstrates 
that the veteran's pes planus was diagnosed prior to his 
third period of service in March 1998, such disability indeed 
existed prior to service.  Additionally, minimal pes planus 
was noted on discharge examination in April 2001.  The 
negative July 1973 enlistment examination, did not in any way 
demonstrate that pes planus was present in the veteran's 
first and second periods of service, or that the veteran's 
pes planus increased beyond its natural progress during his 
third period of service from 1998 to 2001.  Therefore, it 
cannot be said that reference to the July 1973 enlistment 
examination would have manifestly changed the outcome of the 
RO's decision that the veteran's bilateral pes planus pre-
existed service and was not permanently worsened as a result 
of service.  Accordingly, it cannot constitute clear and 
unmistakable error.  Moreover, this finding remains true even 
when considering Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) which requires that VA give a sympathetic reading 
to the veteran's claim.

In conclusion, the veteran has not demonstrated that the 
November 30, 2001 RO decision which denied entitlement to 
service connection for pes planus was based on incorrect 
facts, as they were known at the time, involved 
misapplication of the law as it was then in effect, or was 
undebatably erroneous.  Accordingly, the veteran's CUE claim 
must fail.  


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss disability, the appeal, to this extent, is 
granted.

As the November 30, 2001 rating decision which denied 
entitlement to service connection for bilateral pes planus 
has not been shown to represent CUE, the appeal is denied.
REMAND

Having reopened the claim for service connection for 
bilateral hearing loss disability, the reopened claim must be 
adjudicated by the RO, de novo, prior to appellate 
consideration of the reopened claim.  In this regard, the 
Board additionally finds that further development of the 
record is indicated.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  
The veteran asserts that service connection is warranted for 
tinnitus and bilateral hearing loss disability. VA treatment 
records reflect that the veteran has been diagnosed with 
tinnitus and bilateral hearing loss disability.  According to 
the veteran, such tinnitus and hearing loss are due to the 
noise that he was exposed to while in service.  He contends 
that when he first went into the military, he was in the 
field artillery unit and was always around weapons, including 
on the rifle range. The veteran's DD Form 214 indeed reflects 
that he received the Expert Marksman Qualification Badge with 
Rifle Bar.  Thus, in resolving all benefit of doubt in the 
veteran's favor, the Board concedes that the veteran was 
exposed to noise trauma in service.  See 38 U.S.C.A. § 1154 
(a)(West 2002).  However, the record does not establish that 
the veteran has been afforded a VA examination to determine 
the nature and etiology of his bilateral hearing loss and 
tinnitus.  As such, the Board finds that a VA examination is 
warranted.

With respect to the veteran's claim of whether new and 
material evidence has been received to reopen claim of 
entitlement to service connection for Graves Disease, a 
review of the claims file reveals that, in light of the Kent 
decision, the November 2003 VCAA notification letter sent to 
the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous RO denial.  
Therefore, the Board finds that the claim must be remanded 
for compliance with the VCAA and recent case law.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The record reflects that the veteran has not been afforded a 
VA orthopedic examination for his service-connected right hip 
and low back disabilities since October 2001.  Although the 
Board finds that the findings found on such examination are 
sufficient to properly adjudicate the veteran's low back 
disability under the old spine regulations, they cannot be 
used to adjudicate the veteran's claim under the revised 
spine regulations.  Additionally, although the record does 
contain recent outpatient treatment records pertaining to his 
low back disability, such records do not contain the 
information necessary to properly adjudicate the veteran's 
claim under the revised regulations.  Moreover, the record 
does not reflect that any examiner has commented on any 
functional loss that the veteran experiences due to his 
service-connected low back and right hip disabilities.  The 
current law also provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
current claims for increase.



Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
bilateral hearing loss disability and 
tinnitus and increased evaluations for 
his service-connected right hip and low 
back disabilities, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claims.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

The veteran should also be provided an 
explanation of the information or 
evidence needed to reopen the previously 
denied claim for service connection for 
Graves Disease, as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Specifically, the veteran should 
be informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for Graves Disease that were 
found insufficient in the previous final 
denial of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his tinnitus and bilateral 
hearing loss disability since his 
discharge from service and his service-
connected low back and right hip 
disabilities since 2002.  After securing 
the necessary authorizations for release 
of this information, the AMC should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.   Schedule the veteran for an 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right hip and low back 
disabilities.  All necessary tests should 
be performed.  The examiner should 
specifically indicate the pertinent 
ranges of back and right hip motion, 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation, adduction, and 
abduction.  Additionally, the examiner 
should state whether there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.
The veteran should also be afforded a VA 
examination by the appropriate specialist 
to determine the current nature and 
etiology of his tinnitus and bilateral 
hearing loss disabilities.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's tinnitus 
and bilateral hearing loss disability are 
related to acoustic trauma in service.  
The rationale for any opinion expressed 
should be set forth.  

The claims folder should be reviewed in 
conjunction with such examinations and 
the examination reports should clearly 
indicate that such review was performed. 
All opinions expressed should be 
accompanied by complete rationales.

5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


